MEMORANDUM **
Nathaniel Shay Kneedler appeals from the guilty-plea conviction and sentence imposed for distribution of a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 18 U.S.C. § 2. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Kneedler has filed a brief stating that he finds no grounds for relief, along with a *988motion to withdraw as counsel of record. Kneedler has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.